Citation Nr: 1713758	
Decision Date: 04/27/17    Archive Date: 05/05/17

DOCKET NO.  11-24 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for myofascial pain syndrome of the left shoulder, back, bilateral hips, bilateral legs, and left side of the body, to include patellar tendonitis, degenerative joint disease of the bilateral knees, and degenerative joint disease of the right hip, to include as secondary to service-connected disability. 

2.  Entitlement to service connection for arch disability, to include as secondary to service-connected disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

A. Daniels, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1980 to August 1980, and from July 1981 to June 1998.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In February 2012, the Veteran was afforded a hearing before the Board before the undersigned Veterans Law Judge.  

This claim was previously before the Board in August 2014, at which time the Board remanded it for additional development

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regrettably, a remand is necessary for further evidentiary development of the Veteran's appeal.  In February 2012, the Veteran was afforded a travel board hearing, at which time he indicated that VA examiners associated his claimed conditions as secondary to his service-connected conditions.  Specifically, based on further review of the Veteran's testimony and a statement submitted by the Veteran in December 2014, the Veteran indicated he went to a physical medicine doctor at the McClellan VA hospital in Little Rock, Arkansas around 2004 and the doctor diagnosed him with myofascial pain syndrome secondary to his current service-connected conditions.  He also indicated he was first seen for his arch condition at the McClellan VA hospital's emergency room around 2006.  The Veteran stated that, at that time, the doctor indicated that his arch condition was due to his service-connected back problem as it was causing problems with the way he walked.  

Upon further review, the Board also notes that the record does not reflect that any efforts have ever been made to obtain the VA records mentioned in the hearing from McClellan VA Hospital in Little Rock.  Therefore, as these records, if available, might provide a nexus between the claimed conditions and the service-connected conditions, efforts to retrieve them are required on remand.  VA has a duty to obtain all relevant VA and governmental records prior to adjudication of a claim.  38 U.S.C.A. § 5103A(c)(3), 5108 (West 2014); 38 C.F.R. § 3.159(c)(1) (2016).  Bell v. Derwinski, 2 Vet. App. 611 (1992) (observing that any VA treatment records that have been generated through the date of the Board's decision, whether or not filed in the appellant's claims folder, are in constructive possession of the Board and must be considered). 

Accordingly, the case is REMANDED for the following action:

1.  Associate all outstanding VA treatment records with the claims file, including all records from McClellan VA hospital in Little Rock Arkansas.  All efforts to obtain these records must be documented into the Veteran's electronic record.

2.  All records received must be uploaded to his electronic claims file.  If the search for these records has negative results, documentation to that effect should be documented in the electronic record. 

3.  After determining whether additional development is warranted upon completion of the above actions, readjudicate the Veteran's claims.  If the benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case and then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


